        Case 2:19-cr-00268-GEKP Document 83 Filed 05/06/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THT' EASTERN I}ISTRICT OF PEITNSYLVAITIA


T]NITED STATES OF AMERICA                                  CRIMINAL ACTION

       v.

MARKWAYNE RAMSEY                                           No. 19-268




       A*D Now,      ,*, Wk*ffir,                       upon consideration of Mark Ramsey's

Motion to Suppress @oc. No. 48), the Government's response thereto (Doc. No. 49), Mr.

Ramsey's reply (Doc. No. 54), a hearing held on February 26,?;02A, and the parties' supplemental

briefing (Doc. Nos. 67, 68), it is ORDERED that Mr. Ramsey's Motion to Suppress @oc. No.

48) is DEl\-mD as outlined in the Court's accompanying Memorandum.




                                                   Ur.urno Sr.rrus Drsrnrcr Juocn
